Case 20-31384-hdh11 Doc 28 Filed 06/25/20   Entered 06/25/20 16:27:03   Page 1 of 6




                UNITED STATES BANKRUPTCY COURT
                  NORTHERN DISTRICT OF TEXAS
                        DALLAS DIVISION

 In re:

 Elite Infrastructure, LLC                            Case No. 20-31384-11
                                                                Chapter 11
 Debtor.                                        Judge Harlin DeWayne Hale

     UNOPPOSED MOTION OF MARGARET ESTRADA
      AND PATRICIA FITE FOR RELIEF FROM THE
     AUTOMATIC STAY TO PURSUE CLAIM IN STATE
                      COURT

PURSUANT TO LOCAL BANKRUPTCY RULE 4001-1(b), A RESPONSE
IS REQUIRED TO THIS MOTION, OR THE ALLEGATIONS IN THE
MOTION MAY BE DEEMED ADMITTED, AND AN ORDER GRANTING
THE RELIEF SOUGHT MAY BE ENTERED BY DEFAULT.

ANY RESPONSE SHALL BE IN WRITING AND FILED WITH THE
CLERK OF THE UNITED STATES BANKRUPTCY COURT AT EARLE
CABELL FEDERAL BUILDING, 1100 COMMERCE ST., RM. 1254,
DALLAS, TX 75242-1496 BY JULY 9, 2020, WHICH IS AT LEAST 14
DAYS FROM THE DATE OF SERVICE HEREOF. A COPY SHALL BE
SERVED UPON COUNSEL FOR THE MOVING PARTY AND ANY
TRUSTEE OR EXAMINER APPOINTED IN THE CASE. ANY
RESPONSE SHALL INCLUDE A DETAILED AND COMPREHENSIVE
STATEMENT AS TO HOW THE MOVANT CAN BE “ADEQUATELY
PROTECTED” IF THE STAY IS TO BE CONTINUED.

To the Honorable Harlin DeWayne Hale

United States Bankruptcy Judge

1.    This motion requests entry of an order authorizing the persons filing this

motion to proceed with litigation against the Debtor as a nominal defendant in



                                       1
Case 20-31384-hdh11 Doc 28 Filed 06/25/20          Entered 06/25/20 16:27:03    Page 2 of 6




state court in a wrongful death action for the purpose of establishing Debtor’s

liability as a pre-requisite for proceeding against Debtor’s liability insurer.

2.       The Movants are Margaret Estrada, individually and as next of kin of

Javier Barraza, Jr., deceased, and Patricia Fite, surviving spouse of Randall

Fite, deceased.

3.       The state court litigation at issue is Case No. CJ-2019-2376, Patricia

Fite, Surviving Spouse of Randall Fite, Deceased, and Margaret Estrada,

Individually and as Next of Kin of Javier Barraza, Jr., Deceased v. Lagoon

Water Logistics, LLC and Elite Infrastructure LLC, in the District Court of

Oklahoma County, Oklahoma (the State Court Lawsuit). The subject matter

of the State Court Lawsuit is Movants’ claim against Debtor arising from a

March 4, 2019 oilfield explosion in Garfield County, Okahoma.1 Randall Keith

Fite, an oilfield worker, was severely injured, and his co-worker, Javier

Barraza, was killed. Mr. Fite died of his injuries on November 14, 2019.

Movants, the survivors of Mr. Fite and Mr. Barraza, have alleged that the

explosion was caused at least in part by Debtor’s negligence and seek to recover

damages. The State Court Lawsuit was filed April 29, 2019 and was served on

Debtor.




1   See Exhibit 1, Fite’s Second Amended Petition in the State Court Lawsuit.


                                               2
Case 20-31384-hdh11 Doc 28 Filed 06/25/20   Entered 06/25/20 16:27:03   Page 3 of 6




4.    The Debtor appeared and filed an answer in the State Court Lawsuit on

June 5, 2019, and filed a suggestion of bankruptcy on June 11, 2020.

5.    Movant’s claim against Debtor is covered by liability insurance. On

information and belief, Debtor’s liability insurer will pay the costs of Debtor’s

defense in the State Court Lawsuit, and will pay any judgment up to the limits

of the policy.

6.    In this motion, Movants seek relief from the stay for the purpose of

proceeding against Debtor as a nominal defendant in the State Court Lawsuit

in order to establish liability and recover against Debtor’s liability insurance

only. Movants do not seek recovery against any assets of Debtor or the

Estate through the State Court Lawsuit, and will agree to condition

any order lifting the stay accordingly. See in re Edgeworth, 993 F.2d 51,

55 (5th Cir. 1993) (the debtor’s liability insurance proceeds are not property of

the estate).

7.    Movants submit that an order lifting the stay to permit the State Court

Lawsuit to proceed is in the interests in judicial economy and the expeditious

and economical determination of litigation of the parties, and is warranted in

consideration of the factors enumerated in in re Curtis, 40 B.R. 795 (Bankr. D.

Utah 1984). Further, the costs of litigation will be borne by Debtor’s insurance

carrier and any judgment will be enforced only against liability insurance

proceeds that cannot inure to the Debtor’s pecuniary benefit and that are not

                                       3
Case 20-31384-hdh11 Doc 28 Filed 06/25/20   Entered 06/25/20 16:27:03   Page 4 of 6




property of the Estate. Edgeworth, at 55. Because Debtor has no cognizable

interest in the proceeds of the liability insurance policy, those proceeds “are

not protected by the automatic stay.” In re Scott Wetzel Services, Inc., 243 B.R.

802, 805 (Bankr. M.D. Fla. 1999). Therefore, neither the Debtor nor the

creditors will be prejudiced by allowing Movants to seek recovery against

Debtor’s liability insurance, and the proposed relief from the automatic stay is

appropriate. Id., at 805–06.

8.    Movants’ counsel has conferred with the Debtor’s counsel on the subject

matter of this motion, and the Debtor is unopposed.



                               Respectfully Submitted,

                               H UMPHREY L AW PLLC

                               /s/ Brian Humphrey
                               Brian Humphrey
                               State Bar No. 24074456
                               Federal ID 2202829
                               700 Louisiana, Suite 3950
                               Houston, Texas 77002
                               brian@humphreylawpllc.com
                               Telephone: 713-364-2616
                               Facsimile: 832-827-3299
                               Attorney for Movants Margaret Estrada
                               and Patricia Fite




                                       4
Case 20-31384-hdh11 Doc 28 Filed 06/25/20   Entered 06/25/20 16:27:03   Page 5 of 6




                    CERTIFICATE OF CONFERENCE

      I hereby certify that counsel for Movants have conferred with the

Debtor’s counsel and that Debtor is unopposed.

                                     /s/ Brian Humphrey
                                     Brian S. Humphrey




                                       5
Case 20-31384-hdh11 Doc 28 Filed 06/25/20     Entered 06/25/20 16:27:03   Page 6 of 6




                     CERTIFICATE OF SERVICE

      I hereby certify that this document was served by ECF on all persons

entitled to service under FED. R. BANKR. P. 4001(a)(1) and BLR 4001-1(a) on

June 25, 2020, including the following:

 Eric A. Liepins                            H. Thomas Moran, II
 ERIC A. LIEPINS, P.C.                      736 Highway 87
 12770 Coit Rd., Suite 1100                 Gilchrist, Texas 77617-2966
 Dallas, Texas 75251                        tmoran@asgllc.us
 eric@ealpc.com                             Subchapter V Trustee
 Attorney for Debtor

 James W. Brewer                            Andrew Joseph Cloutier
 KEMP SMITH LLP                             HINKLE SHANOR LLP
 221 N. Kansas, Ste. 1700                   PO Box 10
 El Paso, Texas 79901                       Roswell, New Mexico 88202-0010
 james.brewer@kempsmith.com                 acloutier@hinklelawfirm.com
 Attorney for Varco Electric, LLC           Attorney for V-F Petroleum, Inc.

 Randall L. Rouse                           Nancy Sue Resnick
 LYNCH, CHAPPELL & ALSUP, P.C.              OFFICE OF THE UNITED STATES
 The Summit Bldg                            TRUSTEE
 300 N. Marienfeld, Suite 700               1100 Commerce St., Room 976
 Midland, Texas 79701                       Dallas, Texas 75242
 rrouse@lcalawfirm.com                      Nancy.s.resnick@usdoj.gov
 Attorney for Permian Anchors,              Attorney for the United States
 Inc.                                       Trustee



                              /s/ Brian Humphrey
                              Brian Humphrey




                                       6
